Back Wage Policy for Inmate Workers Under the Prison Industry Enhancement
Certification Program (PIECP)
Issued: December 2010
Background:
18 USC 1761 (c), the statute authorizing the Prison Industry Enhancement Certification
Program (PIECP), states that PIECP inmates must “have, in connection with PIECP
work, received wages at a rate which is not less than that paid for work of a similar nature
in the locality in which the work was performed. The Bureau of Justice Assistance (BJA)
1999 PIECP Guideline gives the State wage setting agencies authority to make wage
determinations for PIECP workers that are comparable to those in effect for similarly
situated workers. When a compliance assessment reveals that the wages paid to PIECP
inmate workers are less than the wages approved by the State wage setting agency
(usually the Department of Economic Security or DES), BJA will work with the PIECP
Certificate Holder to determine the extent of the back wages and amounts due, and to
design a compliance plan to ensure the back wages are paid to the workers in question
(where possible), or to an alternate recipient when reasonable efforts have failed to yield
reliable information about the location of released former PIECP workers. Alternate
recipients might include the inmate welfare fund, the victims’ compensation fund to
which PIECP victims’ deductions are usually sent, or any other organization proposed by
the Certificate Holder and agreed upon by BJA.
Policy:
In determining appropriate back wage amounts, the Certificate Holder should calculate
the difference per hour, between the DES approved wage amount ant the actual wage
amount paid to each PIECP worker. Back wages should be calculated for every payroll
period falling within the period of non-compliance. The total amount of back wages
which must be paid equals the cumulative unpaid wages for all of the payroll periods that
fall within the non-compliance time frame.
Regardless of the Cost Accounting Center models in place within the Certificate Holder’s
work pilot project, BJA holds the Certificate Holder as the entity ultimately responsible
for complying with the PIECP wage requirements. The Certificate Holder and proposed
recipient(s) must also agree upon the amount of back wages due. The back wage amounts
must be paid within 90 days of the date when BJA approves of the Certificate Holder’s
identified back wage amounts. If the Certificate Holder continues to operate in noncompliance, after being informed of instances of non-compliance with the PIECP wage
requirements and the back wage policy, and refuses BJA proposed compliance plans,
BJA will take action to terminate the Certificate Holder’s PIECP certification.
Further Information:
For further information on this policy, contact Julius Dupree at Julius.Dupree@usdoj.gov
or 202-514-1928.

